Appeal by defendants Royster Drive-In Theatres, Inc., and Harry Royster from an order of the County Court, Dutchess County, dated November 9, 1962, which, inter alia, granted plaintiff’s cross motion for leave to serve a reply to a counterclaim pleaded in the second amended answer. The appeal was erroneously taken to this court. The Appellate Term of the Supreme Court in the Second Judicial Department is presently vested with the jurisdiction of such appeals from the County Court, Dutchess County. This appeal is, therefore, transferred to said Appellate Term of the Supreme Court (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; order No. 47 of this court, dated July 12, 1962). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.